DISMISS; and Opinion Filed November 2, 2015.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00775-CV

                 IN THE INTEREST OF D.P.B AND D.Z.B., CHILDREN

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-05-12682

                            MEMORANDUM OPINION
                       Before Justices Lang-Miers, Brown, and Schenck
                                Opinion by Justice Lang-Miers
       Appellant has filed a motion stating she has elected to dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1). We grant the motion and dismiss the appeal. See id.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE

150775F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF D.P.B AND D.Z.B.,                On Appeal from the 255th Judicial District
CHILDREN                                            Court, Dallas County, Texas
                                                    Trial Court Cause No. DF-05-12682.
No. 05-15-00775-CV                                  Opinion delivered by Justice Lang-Miers.
                                                    Justices Brown and Schenck participating.


       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Derrick Battie recover his costs, if any, of this appeal from
appellant Yanika M. Daniels.


Judgment entered this 2nd day of November, 2015.




                                              –2–